.El Juez Asociado Skñok "Woij?
emitió la opinión del tribunal.
En un pleito de divorcio Elena Suárez obtuvo sentencia contra su esposo. Éste apeló. La apelada solicita se deses-time el recurso por dos motivos, primero, porque el escrito de apelación no fué notificado a su abogado, y, segundo, por-que no se lia proseguido el recurso con la debida diligencia.
Aparece suficientemente de los autos que el escrito de apelación fué llevado a la oficina del letrado de la apelada y entregado al padre de diclio letrado, y dicbo padre también es un abogado en ejercicio.
 Para justificar la falta de buena fe por parte del apelante, la apelada demuestra que desde el día en que se entabló la apelación, o sea desde el 11 de mayo de 1936, el apelante lia obtenido un gran número de prórrogas, sin exponer razones algunas para la concesión de tales prórrogas, o diciendo que el abogado del apelante estaba muy ocupado. La apelada lia presentado un caso prima facie para la desestimación del recurso.
El apelante en su oposición escrita a la moción no niega los bechos en ella aducidos, pero sostiene que lo que en reali-dad ocurrió fué que las notas taquigráficas que le fueron entre-gadas allá para los comienzos del procedimiento, se lo extra-viaron a su abogado y nunca fueron bailadas basta hace poco; que, según su abogado, el apelante era demasiado pobre para solicitar del taquígrafo otra copia. De la moción de la ape-lada se desprende que la transcripción taquigráfica solamente constaba de 61 páginas.
Somos de opinión que el becbo de haberse extraviado la transcripción taquigráfica debió habérsele presentado a la corte como una excusa en época anterior. Quizá entonces la parte contraria pudo haber ofrecido prestar al apelante su transcripción taquigráfica, si la tenía, o la apelada o la corte hubieran tenido la oportunidad de hacer algún otro ofreci-miento o de dar cualesquiera otros pasos para poner al ape-lante en posición de completar el récord.
*158Nos sentimos obligados a resolver que la excusa no estuvo bien fundada. La razón primordial para el incumplimiento no es suficiente y de conformidad con la regla 59 de este tribunal el recurso debe ser desestimado.